              Case 2:14-cr-00135-MCE Document 86 Filed 09/15/20 Page 1 of 1


     MICHAEL D. LONG
 1   Attorney at Law
     California State Bar Number 149475
 2   901 H Street, Suite 301
     Sacramento, CA 95814
 3   Telephone: (916) 201-4188
     Facsimile: (916) 442-8299
 4   Email:       mike.long.law@msn.com
 5   Attorney for Defendant
     BRANDON WALTON
 6

 7                               UNITED STATES DISTRICT COURT

 8                 IN AND FOR THE EASTERN DISTRICT OF CALIFORNIA

 9
                                              )   Case No.: Cr.S-14-135 MCE
10   United States of America,                )
                                              )
11                 Plaintiff,                 )   ORDER TO FILE UNDER SEAL
                                              )   EXHIBITS C, D AND E TO MOTION
12          vs.                               )   FOR COMPASSIONATE RELEASE
                                              )
13   BRANDON WALTON.                          )
                                              )
14                 Defendant                  )
                                              )
15
                                              ORDER
16

17
            GOOD CAUSE APPEARING, IT IS HEREBY ORDERED THAT EXHIBITS C, D

18   AND E SHALL BE FILED UNDER SEAL.

19         IT IS SO ORDERED.
     Dated: September 14, 2020
20

21

22

23

24

25




                                              -2-
